232 S.W.3d 709 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Danny CARTER, Defendant/Appellant.
No. ED 88501.
Missouri Court of Appeals, Eastern District, Division One.
September 18, 2007.
Shaun J. Mackelprang, Assistant Attorney General, Joshua N. Corman, Jefferson City, MO, for respondent.
Ellen H. Flottman, Columbia, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Danny E. Carter, appeals from the judgment entered on a jury verdict finding him guilty of resisting or interfering with arrest, in violation of section 575.150 RSMo (2000), leaving the scene of a motor vehicle accident, in violation of section 577.060 RSMo (2000), exceeding the posted speed limit by twenty miles per hour or more, in violation of section 304.010 RSMo (2000), and operating a motor vehicle while his driver's license was revoked, in violation of section 302.321 RSMo (2000). The trial court sentenced defendant to four years imprisonment for resisting arrest and one year in the custody of the county Department of Justice Services for each of the remaining three offenses, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).